Citation Nr: 1230034	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  02-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico, that denied a compensable rating for myositis of the lumbar paravertebral muscles.  

In a March 2005 rating decision, the RO granted a 20 percent rating for myositis of the lumbar paravertebral muscles, effective March 26, 2001, the date of receipt of his claim.  The Veteran was scheduled for Travel Board hearing in September 2010.  However, he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2011).  

In a December 2010 decision, the Board denied a rating in excess of 20 percent for the service-connected myositis of the lumbar paravertebral muscles and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability for adjudication in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2012 supplemental statement of the case, the claim was denied.  The matter has now been returned to the Board for appellate review.  At this time, the Board is satisfied that the requested development has been accomplished and will address the merits of the issues in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  The Veteran has established service connection for myositis of the lumbar paravertebral muscles, which is currently rated 20 percent disabling.  

2.  The evidence of record does not reflect that the Veteran's service-connected disability alone precludes him from maintaining substantially gainful employment consistent with his education and occupational experience; an exceptional factor that takes the case outside the norm is not present.  


CONCLUSION OF LAW

The criteria for the award of a total disability rating based on individual unemployability due to service-connected disability, including on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a January 2011 letter, prior to the determination on the matter before the Board,, the Veteran was provided with compliant notice regarding what information and evidence is needed to substantiate a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, and the Veteran's statements.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The Veteran was afforded a VA examination in April 2011 and an addendum statement was completed in February 2012.  These reports reflect that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record with supporting rationale, and addressed the questions posed by the Board in its December 2010 remand.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  

Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2011).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2011).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2011).

The Veteran's Department of Defense (DD) Form 214 reflects that the Veteran is a high school graduate or equivalent.  Reports of VA examination in November 2001 and December 2003 indicate the Veteran reported occupational experience as an auto parts salesman, and construction worker.

In this case, the Veteran is service-connected for myositis of the lumbar paravertebral muscles, rated as 20 percent disabling.  Thus, he does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) at any time during the rating period on appeal because the disability is not rated 60 percent or more and he does not have a combined rating of 70 percent or more.  However, consideration to such benefits on an extraschedular basis may be given.

In such an instance, the question then becomes whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran averred in various medical records, as well as in his July 2002 substantive appeal, that he was unable to work due to his back disability.  In a September 2003 VA outpatient report, the Veteran reported that he was depressed due to work problems.  He had been suspended five weeks prior and was under investigation for a complaint against him that was filed by another worker.  Upon VA examination in February 2004, the examiner observed that the Veteran walked normally in the hallway with a cane hanging off his forearm.  When he entered the office, he began to use the cane and limped slightly.  A November 2004 VA record reflected that the Veteran had been walking three miles as exercise for the past 11/2 months and that his low back pain and left knee had improved.  Upon VA examination in December 2003, it was noted that the Veteran had reported that he had been unable to work due to his back problems but that his claim for Social Security disability had been denied twice.  It was again noted that the Veteran walked normally in the hallway with a cane hanging off his forearm but when he entered the office, he began to use the cane and limped slightly.  He did not have any incapacitating episodes of back pain.  He reported that he was unemployed since March 2001 and that he had worked in as a car parts salesman.  In a June 2010 VA examination report it was noted that the Veteran reported that he has not been employed for several years due to medical problems.  

Upon VA examination in April 2011, the Veteran reported that he quit working in 2008 due to back pain.  After a thorough clinical evaluation, the examiner concluded that the Veteran's low back condition did not place him at higher risk of injury or maintaining employment unless it involved heavy lifting.  In a May 2011 statement and February 2012 addendum, the examiner noted that the claims file was reviewed.  The examiner noted that the lumbar spine examination conducted in April 2011 was unremarkable.  The Veteran's range of motion was not significantly decreased and the MRI merely showed degenerative changes that represented normal aging of the spine.  She noted that there was significant discrepancy between the subjective complaints of the Veteran and the objective findings.  She again concluded that the Veteran's low back condition did not place him at higher risk of injury or harm during employment unless it required heavy lifting.  

The Board finds that the most probative evidence of record does not establish that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected low back disability.  The VA examination reports outlined above did not demonstrate a severe low back disability.  Moreover, upon VA examination in April 2011 with an addendum in February 2012, the examiner concluded that the Veteran's clinical picture was not consistent with his subjective complaints and that he would be able to maintain employment as long as it did not involve heavy lifting.  In view of the foregoing, to the extent that his service-connected disability causes occupational impairment, the Board finds that the Veteran is appropriately compensated by the current rating of 20 percent; and his situation does not present such an exceptional or unusual disability picture as to warrant entitlement to a total disability rating based on individual unemployability due to service-connected disability on an extraschedular basis.  

The Board is aware of the Veteran's contentions that he cannot work due to his service-connected disability.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the competent clinical evidence of record that shows that the Veteran's service-connected disability does not prevent him from performing sedentary employment, outweigh his assertions, particularly in light of the fact that his credibility has been called into question in the medical records.  

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability, including on an extraschedular basis, and, as such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


